     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 1 of 8 Page ID #:97



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     CATHERINE S. AHN (Cal. Bar No. 248286)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2424
7         Facsimile: (213) 894-0141
          E-mail:    catherine.s.ahn@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR 19-84-MWF

13             Plaintiff,                    GOVERNMENT’S SENTENCING POSITION

14                   v.                      Hearing Date: June 17, 2019
                                             Hearing Time: 02:00 p.m.
15   PEJMAN VINCENT MEHDIZADEH,              Location:     Courtroom of the
                                                           Hon. Michael W.
16             Defendant.                                  Fitzgerald

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Catherine S. Ahn,
21   hereby files its Sentencing Position.
22        This Sentencing Position is based upon the attached memorandum
23   of points and authorities, the files and records in this case, and
24   //
25   //
26   //
27   //
28
     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 2 of 8 Page ID #:98



1    such further evidence and argument as the Court may permit.

2
     Dated: June 3, 2019                 Respectfully submitted,
3
                                         NICOLA T. HANNA
4                                        United States Attorney

5                                        BRANDON D. FOX
                                         Assistant United States Attorney
6                                        Chief, Criminal Division

7
                                               /s/
8                                        CATHERINE S. AHN
                                         Assistant United States Attorney
9
                                         Attorneys for Plaintiff
10                                       UNITED STATES OF AMERICA

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 3 of 8 Page ID #:99



1                      MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          On PEJMAN VINCENT MEDHIZADEH (“defendant”) pleaded guilty on

4    March 14, 2019 to an information charging him with Bankruptcy Fraud

5    in violation of 18 U.S.C. § 152(1).        (Clerk’s Record (“CR”) 22,

6    United States Probation Office (“USPO”) Presentence Report (“PSR”) at

7    ¶¶ 1-3, 10-18; see also CR 6, Plea Agreement at ¶¶ 2, 10.)

8    Specifically, defendant admitted to unlawfully concealing assets

9    during his prior bankruptcy proceedings related to, among other

10   things, his ownership, property, and financial interest in medical

11   marijuana-related businesses.      Id. 1   In the plea agreement, the

12   government agreed to seek a downward departure to criminal history

13   category II if warranted by a higher criminal history calculation.

14   (Plea Agreement at ¶ 3(e); see also PSR at ¶¶ 4, 112.)          For the

15   reasons described below, the government concurs with the USPO’s

16   recommendation and urges the Court to impose two years’ probation

17   with the conditions described in its recommendation letter, to

18   include ordering defendant to pay $65,000 in restitution to the

19   bankruptcy estate, serving six months’ home detention, performing 50

20   hours of community service, and paying the $100 special assessment.

21   See CR 21, USPO Recommendation Letter.

22   II.   THE PRESENTENCE REPORT AND RECOMMENDATION LETTER
23         On May 9, 2019, the USPO issued its PSR and disclosed its

24   recommendation letter, calculating defendant’s criminal history

25   category as III with an offense level of 12.        (PSR at ¶¶ 22-35 and

26   39-51.)   The offense level calculation is consistent with the

27

28         1The government incorporates by reference the description of
     the offense conduct in the PSR and the Plea Agreement.
                                      3
     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 4 of 8 Page ID #:100



1    parties’ own calculation in the plea agreement.         (Plea Agreement at

2    ¶ 12.)    The USPO further concurred with the anticipated government

3    motion for a downward departure pursuant to U.S.S.G. § 4A1.3(b)(1),

4    noting that all of defendant’s criminal conduct occurred more than 10

5    years ago and the current conduct at issue was from nine years ago.

6    (USPO Recommendation Letter at 6.)       Ultimately, the USPO recommended

7    that the Court sentence defendant to two years’ probation with

8    conditions that include six months’ home detention, 50 hours of

9    community service, payment of $65,000 in restitution to the

10   bankruptcy estate and the $100 special assessment, but impose no

11   fine.    On May 21, 2019, defendant stated he had no objections to the

12   PSR.    See CR 23.

13   III. DEFENDANT’S SENTENCING GUIDELINE RANGE AND THE GOVERNMENT’S
          MOTION FOR A DOWNWARD DEPARTURE PURSUANT TO U.S.S.G.
14        § 4A1.3(b)(1)
15          As discussed, the USPO calculated defendant’s criminal history

16   category as III, but concluded that this categorization overstates

17   defendant’s criminal conduct.      (USPO Recommendation Letter at 6 and

18   PSR at ¶ 112.)    The government agrees, and moves this Court to depart

19   downward pursuant to U.S.S.G. § 4A1.3(b)(1) to criminal history

20   category II because the current applicable category substantially

21   overrepresents the seriousness of defendant’s criminal history or the

22   likelihood that defendant will commit other crimes.          U.S.S.G.

23   § 4A1.3(c)(2).    As noted by the USPO, defendant’s criminal conduct –

24   even in the instant offense – is somewhat dated, and the other

25   allegations related to the Securities and Exchange Commission (“SEC”)

26   were resolved without a finding of wrongdoing.         Id.   In addition, as

27   further discussed in the government’s analysis of the § 3553(a)

28   factors below, defendant’s actions show his acceptance of

                                          4
     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 5 of 8 Page ID #:101



1    responsibility for his conduct in a manner that indicates he is less

2    likely to re-offend.

3         A criminal history category III with offense level 12 yields an

4    advisory guidelines range of 15 to 21 months’ imprisonment with no

5    more than three years of supervised release, which falls within Zone

6    D of the sentencing table.      The guidelines do not authorize a

7    sentence of probation for ranges that fall within Zones C and D,

8    although this Court has the discretion to craft a sentence in

9    accordance with the 18 U.S.C. § 3553(a) factors, to include a

10   sentence of probation.     See U.S.S.G. § 5B1.2, App. Note 2 and

11   Background.

12        If this Court departed downward to criminal history category II

13   with offense level 12, the new advisory guidelines range would be 12

14   to 18 months’ imprisonment with no more than three years of

15   supervised release, which falls within Zone C of the sentencing

16   table.   As noted above, this places defendant outside the range

17   eligible for probation under the guidelines; however, U.S.S.G.

18   § 5C1.1 does state that the minimum term of imprisonment for ranges

19   within Zone C may be satisfied by imprisonment or “a sentence of

20   imprisonment that includes a term of supervised release with a

21   condition that substitutes community confinement or home detention .

22   . . provided that at least one-half of the minimum term is satisfied

23   by imprisonment.”    U.S.S.G. § 5C1.1(d).      One-half of the minimum term

24   for defendant, if the government’s motion for a downward departure is

25   granted, is six months.

26        In other words, if this Court were to impose a sentence within

27   the guidelines – assuming it already granted the motion to a downward

28   departure to criminal history category II – such a sentence would

                                          5
     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 6 of 8 Page ID #:102



1    call for a minimal term of 12 months’ imprisonment, of which six

2    months could be served in community confinement or home detention.

3    Id.   A within-guidelines sentence would not include probation.           This

4    Court does, however, have the discretion to either depart or vary

5    from the guidelines range to impose such a sentence.          United States

6    v. Hammons, 558 F.3d 1100 (9th Cir. 2009) (district court must

7    consider the applicable guidelines range but is not bound by them).

8    IV.   DEFENDANT’S 18 U.S.C. § 3553(a) FACTORS
9          Given defendant falls outside the zone authorized for probation

10   under the guidelines, the USPO’s recommendation of a sentence of two

11   years’ probation represents a significant variance from the

12   guidelines, on top of the downward departure already recommended for

13   defendant’s criminal history.      The government nonetheless concurs

14   with the USPO’s recommendation of two years’ probation, with the

15   conditions that include restitution, community service, and a term of

16   six months’ home confinement.      Such a sentence would correspond to

17   the minimum term of home confinement warranted under a similar term

18   of imprisonment, and a period of two years’ probation would enable

19   the USPO to monitor defendant’s progress for a period longer than the

20   high-end of the guidelines range for imprisonment.

21         The government believes such a departure and variance is

22   warranted because, despite his prior history of criminal conduct,

23   defendant has accepted responsibility for his crimes and his current

24   behavior show that he is attempting to move past his prior bad acts

25   by confronting and resolving them.       This includes the instant conduct

26   and his settlement with the SEC, for which defendant submitted to a

27   settlement that includes his outstanding liability of $12,298,395.40.

28   (PSR at ¶¶ 36-38, 86.)     Defendant’s willingness to be accountable for

                                          6
     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 7 of 8 Page ID #:103



1    his crimes and address the consequences of his actions to others is

2    further evidenced by his voluntary payment of the full $65,000 in

3    restitution recommended to this Court by the USPO, even prior to the

4    imposition of an order by this Court.

5           As such, the government believes that a variance is warranted

6    and that a term of imprisonment would not be necessary to meet the

7    goals of 18 U.S.C. § 3553(a).      Defendant’s history and

8    characteristics indicate that he is remorseful, taking ownership, and

9    is therefore less likely to re-offend, making a sentence of probation

10   combined with community service and home confinement sufficient, but

11   not more than necessary to afford adequate deterrence and protect the

12   public.    18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C).

13          The government is cognizant that defendant’s conduct in the

14   instant case is serious; defendant’s attempt to subvert the

15   bankruptcy process and relieve himself of more than $3 million in

16   liabilities while hiding valuable assets strikes at the heart of the

17   bankruptcy system.    However, defendant’s crimes are non-violent and

18   relatively minor in scope.      The government is concerned by the oddity

19   of defendant’s employment arrangement, in which defendant receives a

20   $20,000 per month as a stipend rather than a salary.          Defendant has a

21   significant judgment against him from the SEC, and the arrangement

22   allows his employer to pay for defendant’s use of a luxury apartment,

23   a luxury car, and otherwise unallowable expenses.          (PSR at ¶¶ 96,

24   93.)    That being said, the government is satisfied at this time that

25   the other conditions recommended by the USPO, to include conditions

26   8, 9, and 12, will be sufficient to ensure defendant complies with

27   not only this Court’s orders, but previous court orders (to include

28   his SEC settlement).     (USPO Recommendation Letter at 3-4, 6.)         A

                                          7
     Case 2:19-cr-00084-MWF Document 25 Filed 06/03/19 Page 8 of 8 Page ID #:104



1    sentence of two years’ probation, with the aforementioned conditions,

2    to include community service and home detention, is sufficient but

3    not more than necessary to provide just punishment for the offense,

4    afford adequate deterrence, and protect the public from future

5    crimes.   18 U.S.C. § 3553(a)(2); see also USPO Recommendation Letter

6    at 3, 6-7.

7    V.   CONCLUSION
8         For the reasons described above, the government respectfully

9    recommends that the Court grant the government’s motion for a

10   downward departure to criminal history category II, find an offense

11   level of 12, and impose a sentence of two years’ probation with the

12   conditions recommended by the USPO.       These conditions include, among

13   other things, serving six months’ home detention, performing 50 hours

14   of community service, and ordering defendant to pay $65,000 in

15   restitution to the bankruptcy estate as well as the $100 special

16   assessment.

17

18

19

20

21

22

23

24

25

26

27

28

                                          8
